COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER ON MOTION

Cause number:             01-13-00632-CR
Style:                    Israel Castillo
                          v The State of Texas
Date motion filed*:       January 16, 2014
Type of motion:           Motion for extension of time to file reporter’s record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s record

If motion to extend time:
       Original due date:                    October 30, 2013
       Number of extensions granted:             0         Current Due date: October 30, 2013
       Date Requested:                       February 14, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: February 14, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The record was originally due on October 30, 2013. The record is ordered filed
         no later than February 14, 2014, and no further extensions will be granted. See
         TEX. R. APP. P. 35.3(c) (requiring court to ensure record is timely filed).



Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________

Date: January 28, 2014
November 7, 2008 Revision